 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8

 9
     DITECH FINANCIAL, LLC f/k/a/ GREEN          ) Case No.: 3:16-CV-00701-RCJ-WGC
10   TREE SERVICING, LLC and FEDERAL             )
                                                 )
     NATIONAL MORTGAGE ASSOCIATION,              )
11
                                                 )
12                        Plaintiffs,            ) ORDER
                                                 )
13   vs.                                         )
                                                 )
14                                               )
     LYMBERY 228 LLC, et al.,                    )
15                                               )
                          Defendants.            )
16                                               )

17

18          Before the Court is Defendant’s Motion to Withdraw as Attorney of Record for Lymbery

19   228, LLC (ECF No. 40). On November 6, 2019, the Court entered Final Judgment for Quiet
20
     Title and For Dismissal of Remaining Claims (ECF No. 45). Accordingly,
21
            IT IS HEREBY ORDERED that the Motion to Withdraw as Attorney of Record for
22

23   Lymbery 228, LLC (ECF No. 40) is GRANTED.

24          IT IS SO ORDERED this 11th day of December, 2019.
25

26

27                                                ROBERT C. JONES
28
